Citation Nr: 0530433	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to an increased disability rating for service-
connected depressive disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1975 to August 1977.  

In May 2003, the veteran filed a claim of entitlement to 
service connection for  
post-traumatic stress disorder.  In a March 2004 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (the RO) granted service 
connection for depressive disorder.  A 50 percent disability 
rating was assigned.  The veteran appealed the assigned 
disability rating to the Board of Veterans' Appeals (the 
Board).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected depressive disorder, which is currently 
evaluated as 50 percent disabling. In essence, he desires a 
100 percent rating, contending that he cannot work due to the 
service-connected disability.

The veteran's accredited representatives have raised certain 
questions which must be addressed by the Board. 

First, the medical record indicates that the veteran has been 
diagnosed at various times with a variety of psychiatric 
disabilities in addition to the service-connected depressive 
disorder.  These include personality disorder, attention 
deficit disorder, polysubstance abuse (methamphetamine, 
cocaine and alcohol), nicotine dependence, mood disorder and 
cognitive disorder not otherwise specified.  As was noted by 
the veteran's local representative in an August 2004 VA Form 
646, the Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  For this reason, the case must be remanded for a 
medical opinion which differentiates between service-
connected and non-service connected pathology, to the extent 
possible.

In a November 2004 informal hearing presentation, the 
veteran's national representative asserted that notice to the 
veteran under the Veterans Claims Assistance Act of 2000 (the 
VCAA) was deficient.  

A review of the record indicates that the veteran received 
two VCAA letters in connection with his service connection 
claim, in June 2003 and in February 2004.  No VCAA letter was 
issued after the March 2004 rating action which forms the 
basis for this appeal.  This is not necessarily a fatal flaw.  
According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises new 
"downstream" issues such as entitlement to an increased 
initial rating.  See VAOPGCPREC 8-2003 (December 22, 2003).  
This is the situation here.  

However, the two VCAA letters did not provide the veteran 
with complete VCAA notice.  In particular, the letters did 
not request or tell the veteran to provide any evidence in 
his possession that pertains to the claim, or something to 
the effect that the veteran should "give us everything you've 
got pertaining to your claim."  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).  The Board therefore believes that such 
notice should specifically be provided to the veteran.  See 
also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:



1.  VBA should send the veteran a VCAA 
letter which specifically informs him 
of the legal requirements for an 
increased rating for his service-
connected disability, as well as what 
types of evidence would 
serve to satisfy those requirements.  
In addition, the veteran should be 
informed that he should provide, or 
inform VA of, any additional evidence 
which pertains to his claim. 

2.  VBA should request that the veteran 
provide the names and addresses of any 
health care providers who have recently 
treated him for psychiatric problems. 
After securing the necessary 
authorization, VBA should attempt to 
obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured.

3.  VBA should arrange for a review of 
the veteran's file by a physician with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected psychiatric 
disability.  The veteran's VA claims 
folder must be made available to and be 
reviewed by the reviewer.  In 
particular, the reviewer should attempt 
to distinguish symptomatology which is 
attributable to the veteran's service-
connected depressive disorder and that 
which is attributable to any other 
diagnosed psychiatric disability.  If 
the reviewer believes that diagnostic 
testing and/or a personal interview 
with the veteran is required, such 
should be arranged.  A report of the 
records review should be associated 
with the 
veteran's VA claims folder.

4. After the above development has been 
completed, and after undertaking any 
additional evidentiary development 
deemed to be appropriate based on the 
then current state of the record, VBA 
should readjudicate the claim which is 
the subject of this remand, taking into 
consideration any and all evidence 
which has been added to the record 
since its last adjudicative action.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case 
and given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

